 

Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This negotiated Separation Agreement and General Release (“Agreement”) is made
and entered into between John A. Goodman (“EXECUTIVE”) and Goodman Networks,
Inc. (“COMPANY”) (the EXECUTIVE and the COMPANY are referred to collectively as
the “Parties”).  

Reference is hereby made to that certain Second Amended and Restated Employment
Agreement by and between EXECUTIVE and the COMPANY, effective April 11, 2014
(the “Employment Agreement”) and all capitalized terms used but not otherwise
defined in this Agreement shall have the respective meanings assigned to such
terms in the Employment Agreement.

The Parties desire to resolve all matters related to the EXECUTIVE’s employment
with COMPANY and relationship with the COMPANY, including all matters arising
under the Employment Agreement and matters related to EXECUTIVE’s separation
from employment at COMPANY without cause, effective February 15, 2015
(“Separation Date”), which date is at least thirty (30) days from the date the
COMPANY provided written notice to EXECUTIVE as required under Section 5.4 of
Employment Agreement.  In consideration of the mutual covenants and agreements
contained herein, the Parties agree as follows:

1.

Consideration.  In exchange for the promises made herein, the Parties agree
that:

a.

As the Executive’s Final Compensation and Final Bonus pursuant to the Employment
Agreement, the following described in clauses 1(a)(i) through 1(a)(iv) of this
Agreement shall be paid or provided by the COMPANY to the EXECUTIVE:

(i)On the effective date of this Agreement, which is the eighth (8th) day after
the EXECUTIVE signs this Agreement (“Effective Date”), the COMPANY shall pay
EXECUTIVE the amount of Base Salary as of such date that has been earned through
the Separation Date but has not been paid;

(ii)On the Effective Date of this Agreement, the COMPANY shall pay EXECUTIVE all
PTO accrued but unused through the Separation Date according to the terms of the
Employment Agreement with all PTO to cease to accrue as of the Separation Date;

(iii)The COMPANY shall pay EXECUTIVE $1,050,000 representing the full amount of
the EXECUTIVE’s Management Bonus for calendar year 2014 within one week of the
Separation Date;

(iv)The COMPANY shall pay EXECUTIVE $950,000 representing the full amount of the
EXECUTIVE’s Discretionary Bonus within one week of the Separation Date; and

(v) The COMPANY shall reimburse EXECUTIVE, no later than February 27, 2015, for
the EXECUTIVE’s business expenses which have been incurred but not reimbursed by
the Separation Date, subject to substantiation prior to such date by the
EXECUTIVE in accordance with the COMPANY’s expense reimbursement policies.

b.

The COMPANY agrees to pay EXECUTIVE cash severance benefits, subject to all
applicable federal income and payroll taxes, deductions and withholdings,
totaling thirty-six (36) months of Base Salary provided EXECUTIVE complies with
Sections 7 (as amended herein), 8, 9 and 10 of the Employment Agreement (the
“Severance Payment”).  Payments shall be paid in accordance with the following
schedule: (i) the first $1,000,000 of the Severance Payment will be payable in
four (4) equal payments, with (A) the first payment being at the Company’s next
regular payroll period after the Separation Date which is at least five (5)
business days following the Effective Date of this Agreement, and (B) each of
the remaining three (3) payments (the “Quarterly Payments”) being paid on the
next payroll period following the third, sixth and ninth month anniversary dates
of the first payment; and (ii) the remaining amount of the Severance Payment
will be payable in nine (9) equal monthly payments with the first of such
payments being paid on the first payroll period coinciding with or next
following one (1) month after the last Quarterly Payment, and each of the
remaining eight (8) payments being paid monthly thereafter.

c.

Upon the Separation Date, EXECUTIVE shall have the right, but not the
obligation, to request that the COMPANY pay a Real Estate Keep Whole Amount
related to his primary residence in Frisco, Texas as described in Section 4.8 of
the Employment Agreement provided such request be made in writing and
accompanied with a fair market appraisal within thirty (30) days of the
Separation Date.

d.

EXECUTIVE may have the right to continue certain benefits pursuant to Section
4980B of the Internal Revenue Code of 1986, as amended (“COBRA”) after the
Separation Date and will receive a notification of COBRA rights

 

--------------------------------------------------------------------------------

 

under separate cover. Provided EXECUTIVE validly and timely elects COBRA
continuation coverage, to the extent permitted by law, the COMPANY agrees to pay
up to 100% of the COBRA premiums to continue medical, dental, and vision
insurance coverage under the COMPANY’s group health insurance plan for EXECUTIVE
and his “qualified beneficiaries” (as defined by COBRA) in accordance with COBRA
and the terms of the COMPANY’s group health insurance plan, as it may be amended
from time to time (the “Health Benefits”) for a period of up to thirty-six (36)
months or such shorter period allowed by COBRA from the Separation
Date.  EXECUTIVE understands and agrees that payments made pursuant to this
Paragraph 1(d) shall be included in his taxable income to the extent required to
avoid adverse tax consequences on the COMPANY or EXECUTIVE with respect to
reimbursements under the COMPANY’s group health insurance plan for EXECUTIVE
and/or his qualified beneficiaries.  EXECUTIVE and the COMPANY agree that the
foregoing period of COMPANY-paid COBRA coverage shall count against, and reduce,
the otherwise applicable period during which the EXECUTIVE and his “qualified
beneficiaries” (as defined by COBRA) would be entitled to receive COBRA coverage
that is not so paid by the COMPANY.  Notwithstanding the foregoing, if the
payments made pursuant to this Paragraph 1(d) would violate the
nondiscrimination rules applicable to non-grandfathered plans, or would result
in the imposition of penalties as determined under final regulations promulgated
pursuant to the Patient Protection and Affordable Care Act of 2010 (“PPACA”),
the Company shall reform Paragraph 1(d) in a manner as is necessary to comply
with PPACA.

e.

The COMPANY agrees to pay 100% of the monthly premiums on the following life
insurance policies: (i) North American Company for Life and Health Insurance Buy
Sell Policy Number LB00294670, (ii) North American Company for Life and Health
Insurance Buy Sell Policy Number LB02941240, (iii) MetLife Life Insurance Policy
#210165127, (iv) AXA Insurance Life Insurance Policy #110009595, (v) current
COMPANY-provided Basic Life and AD&D Life Insurance Policy, (vi) current
COMPANY-provided Voluntary Employee Life and AD&D Life Insurance Policy, (vii)
current COMPANY-provided Spouse Voluntary Life and AD&D Life Insurance Policy
and (viii) current COMPANY-provided Child Voluntary Life Insurance Policy
(collectively, the “Respective Policies”) for a period of up to thirty-six (36)
months or such shorter period as allowed by the Respective Policy from the
Separation Date, to the extent permitted by law and subject to EXECUTIVE validly
electing to continue such coverage.  The COMPANY agrees to change the
beneficiaries of the Respective Policies listed in (iii) and (iv) above to
Cayenne Goodman.  After the 36 month period expires, to the extent permitted by
law and the Respective Policy, EXECUTIVE may elect, in his sole discretion, to
continue to pay the monthly premiums himself in accordance with the Respective
Policy. If any one or more of the Respective Policies expire, the COMPANY shall
procure a substantially similar policy to replace each such expired policy for
EXECUTIVE and pay 100% of the monthly premium on such policy for the remainder
of the 36 month period.  EXECUTIVE understands and agrees that payments made
pursuant to this Paragraph 1(e) shall be included in his taxable income to the
extent required by applicable law.  Notwithstanding the foregoing, if the
payments made pursuant to this Paragraph 1(e) would violate the
nondiscrimination rules applicable to non-grandfathered plans, or would result
in the imposition of penalties as determined under final regulations promulgated
pursuant to PPACA, the Company shall reform Paragraph 1(e) in a manner as is
necessary to comply with PPACA.

f.

Notwithstanding any contrary provisions of the applicable Stock Option Award
Agreements governing stock options granted to EXECUTIVE pursuant to Section 4.3
or Section 4.9 of the Employment Agreement, on and following the Effective Date,
any outstanding stock options with respect to the COMPANY’s stock held by
EXECUTIVE on the Separation Date (i) shall be fully vested with EXECUTIVE and
exercisable to the extent not previously vested and exercisable; and (ii) may be
exercised until the earlier of (a) the expiration date of the original “Option
Period” as defined under such Stock Option Award Agreements (or such comparable
defined term relating to the period of exercisability of the stock options), or
(b) the tenth (10th) anniversary of the date of grant of the respective stock
option.  The COMPANY and EXECUTIVE agree to execute such other documents in
connection with the foregoing, including an amendment to the applicable Stock
Option Award Agreements, as the COMPANY may reasonably determine should be
executed to effectuate the foregoing provisions.

g.

EXECUTIVE represents that, as of the Effective Date, he has returned to the
COMPANY all assets and equipment provided to him for the performance of his
employment duties as requested by the COMPANY.  EXECUTIVE shall have the right
to purchase, at book value, EXECUTIVE’s office furniture, company issued
computers, iPads, and mobile phones provided to EXECUTIVE by the COMPANY.  

h.

The COMPANY grants EXECUTIVE a one-time put right to sell to the COMPANY up to
$2,700,000 of EXECUTIVE’s equity interests in the COMPANY (the “Put
Repurchase”), determined based on the fair market value of such equity interests
on the date EXECUTIVE exercises the put right with such fair market value being
determined by the COMPANY’s Board of Directors in its good-faith
discretion.  The Put Repurchase can only be requested in writing at any time by
the EXECUTIVE between January 1, 2016 and December 31, 2018 and may

 

2

--------------------------------------------------------------------------------

 

only be requested one time.  The purchase price for the Put Repurchase shall be
paid in a single sum cash payment on the closing date, which shall be on a
business day within fifteen days after the date of exercise.  This put right may
only be exercised by EXECUTIVE if (i) the COMPANY is permitted at such time of
exercise to complete the requested Put Repurchase pursuant to law, (ii) the
COMPANY receives a capital adequacy opinion satisfactory to the COMPANY’s Board
of Directors prior to the closing of the Put Repurchase, and (iii) such Put
Repurchase would not be in violation of any contract, agreement, instrument,
arrangement, commitment, understanding or undertaking to which the COMPANY is a
party or otherwise bound.

i.

The EXECUTIVE grants the COMPANY a one-time call right to purchase from
EXECUTIVE up to $2,700,000 of EXECUTIVE’s equity interest in the COMPANY (the
“Call Repurchase”), determined based on the fair market value of such equity
interests on the date the COMPANY exercises its right with such fair market
value being determined by the COMPANY’s Board of Directors in its good-faith
discretion.  The Call Repurchase can be exercised in writing at any time by the
COMPANY between January 1, 2016 and December 31, 2018 and may only be exercised
one time.  The purchase price for the Call Repurchase shall be paid in a single
sum cash payment on the closing date, which shall be on a business day within
fifteen days after the date of exercise.  This call right may only be exercised
by the COMPANY if (i) the COMPANY is permitted at such time of exercise to
complete the Call Repurchase pursuant to law, (ii) the COMPANY receives a
capital adequacy opinion satisfactory to the COMPANY’s Board of Directors prior
to the closing of the Call Repurchase, and (iii) such Call Repurchase would not
be in violation of any contract, agreement, instrument, arrangement, commitment,
understanding or undertaking to which the COMPANY is a party or otherwise
bound.  

j.

While EXECUTIVE is a member of the COMPANY’S Board of Directors, EXECUTIVE shall
receive compensation and reimbursement of expenses pursuant to the Company’s
standard practices and procedures.  For a period of 36 months after the
Separation Date, subject to the COMPANY’s Board of Directors right to exercise
its fiduciary duties with regard to nominations for the COMPANY’s Board of
Directors, the COMPANY will use its commercially reasonable efforts to have its
Board of Directors nominate EXECUTIVE as a nominee for election to the COMPANY’s
Board of Directors by the COMPANY’s shareholders.  

k.

EXECUTIVE acknowledges that the foregoing consideration recited in this
Agreement is adequate consideration for this Agreement.  

2.Acknowledgements.  Subject to the COMPANY’s payment of the amounts owed to
EXECUTIVE pursuant to clauses 1(a)(i-iv) above, EXECUTIVE acknowledges that: (i)
he has been paid for all hours worked, and paid all remuneration owed to him,
including but not limited to all wages, bonuses, and all other payments, (ii) he
has not suffered any on-the-job injury for which he has not already filed a
workers’ compensation claim, (iii) he has received payment for any accrued, but
unused, paid time off and has no accrued but unused PTO due to him, (iv) he has
received any leave to which he was entitled during his employment, (v) he has
not been retaliated or discriminated against because he took a family or medical
leave or any reason protected by law, (vi) COMPANY has not interfered with his
ability to request or take such leaves, (vii) except as otherwise provided in
this Agreement or provided by law, all other employment related benefits
terminated as of the Separation Date, and (viii) he has returned all assets and
equipment provided to him for the performance of his duties.  EXECUTIVE will not
be entitled to compensation for any bonus plan, savings plan, incentive plan or
benefit not specifically mentioned within this Agreement.  

3.Release of All Claims.  The Parties intend to effectuate with this Agreement
the complete extinguishment of any and all claims, known or unknown, and actions
of any nature whatsoever, from the beginning of time to the effective date of
this Agreement and for EXECUTIVE on his own behalf and on behalf of his heirs,
executors, administrators, attorneys, successors and assigns (collectively, the
“Releasing Parties”) to release and forever discharge COMPANY and each and every
officer, director, executive, agent, parent, subsidiary, wholly owned company,
affiliate and division of COMPANY, and their successors, assigns, beneficiaries,
legal representatives, insurers and heirs (all of which are referred to
collectively in this Paragraph 3 and in Paragraph 4 of this Agreement as
“COMPANY”), of and from any and all manner of actions, causes of actions,
charges, suits, rights to attorneys’ fees or costs, debts, obligations, claims,
and demands whatsoever in law or equity by reason of any matter, cause or thing
whatsoever, and particularly, but without limitation of the foregoing general
terms, by reason of any claims or actions arising from EXECUTIVE’s separation of
employment or relationship with COMPANY.  In addition, the Releasing Parties
unconditionally release, discharge, waive, and hold harmless the COMPANY from
each and every other claim, cause of action, right, liability, penalty, expense,
or demand of any kind and nature, whether or not presently known to exist, which
any of the Releasing Parties have, had, or may have against the COMPANY relating
to or arising out of any matter arising on or before the effective date of this
Agreement.  Notwithstanding anything to the contrary herein, nothing in this
Agreement will be considered a release of EXECUTIVE’s claims, if any, (i) for
vested retirement benefits and/or health insurance continuation benefits
pursuant to the Employee Retirement Income Security Act of 1974, as amended,
(ii) for breach of this Agreement and/or (iii) regarding any rights
to  exculpation, indemnification, and/or advancement of expenses under COMPANY’s
governing documents or any agreement with COMPANY and/or  any rights to benefits
or coverage under directors’ and officers’ insurance policies maintained by
COMPANY.  Notwithstanding anything to the

 

3

--------------------------------------------------------------------------------

 

contrary herein, nothing in this Agreement will be considered a release of
EXECUTIVE’s claims which arise after the Effective Date, if any, (i) for vested
retirement benefits and/or health insurance continuation benefits pursuant to
the Employee Retirement Income Security Act of 1974, as amended, (ii) regarding
any rights, remedies, and/or benefits (collectively in this sentence, “rights”)
under this Agreement, (iii) regarding any rights solely as a shareholder of
COMPANY, (iv) regarding any matter under the Shareholders’ Agreement to which
the Parties are a party, (v) regarding any rights under any and all voting
agreements and/or proxies relating to shares of COMPANY (including, without
limitation, under equity incentive plans of COMPANY and/or stock option or other
award agreements of COMPANY with others), (vi) regarding any vested rights in or
under stock option or other award agreements with COMPANY and corresponding
equity incentive plans of COMPANY, (vii) regarding any matter solely as a member
of the board of directors of COMPANY (including, without limitation, as a member
of any committee of such board), (viii) for any claim of coverage of, or payment
of benefits for or to, EXECUTIVE and any of his dependents with respect to
claims arising during any period in which any of them has been covered by
medical or healthcare benefits plans maintained or sponsored by COMPANY, and/or
(ix) regarding any rights to  exculpation, indemnification, and/or advancement
of expenses under COMPANY’s governing documents or any agreement with COMPANY
and/or  any rights to benefits or coverage under directors’ and officers’
insurance policies maintained by COMPANY.  

With respect to the claims that the Releasing Parties are releasing and waiving,
they are releasing and waiving not only their right to recover money or other
relief in any action that they might institute, but also they are releasing and
waiving their right to recover money or other relief in any action that might be
brought on their behalf by any other person or entity including, but not limited
to, the United States Equal Employment Opportunity Commission, the Department of
Labor, or any other federal, state or local governmental agency or
department.  The Releasing Parties acknowledge and agree that the released
claims include any that have been or may hereafter be asserted on EXECUTIVE’s
behalf in any class or collective action relating to his employment and/or the
termination of his employment with the COMPANY (“Class/Collective
Action”).  Accordingly with regard to the released claims: (a) the Releasing
Parties waive any right to participate in any Class/Collective Action, including
serving as a class representative or named plaintiff; and (b) the Releasing
Parties waive any right to receive notice of any pending or resolved
Class/Collective Action.  In the event that any of the Releasing Parties are
included or identified as a member or potential member of a class or collective
in Class/Collective Action with regard to claims released herein, the Releasing
Parties agree to (i) opt out of such proceeding after learning of the inclusion
of the Releasing Parties by executing without objection or delay any opt out
form presented to the Releasing Parties, and/or (ii) not to opt in to such
proceeding.

Excluded further from the release and waiver are any claims or rights which
cannot be waived by law, such as his right to file a charge with an
administrative agency or participate in any agency investigation.  The Releasing
Parties are, however, waiving their right to recover any money in connection
with such a charge or investigation.  If a lawful subpoena to testify before any
entity is issued any of the Releasing Parties, such Releasing Party will
immediately notify COMPANY and provide it with a copy of the subpoena.

This Agreement is a full and final bar to any claims that the Releasing Parties
may have against the COMPANY with regard to the released claims, including,
without limitation, any claims:

(a)arising from EXECUTIVE’s terms and conditions of employment, separation from
employment, or the employment practices of the COMPANY, including but not
limited to claims alleging a violation of personnel policies, benefit plans,
procedures, and handbooks;

(b)relating to any claims for punitive or compensatory damages; back and/or
front pay claims and fringe benefits including bonuses; disability benefits;
penalties; interest; or payment of any attorneys’ fees, costs or expenses for
him;

(c)arising under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1866, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefits
Protection Act, the Family Medical Leave Act, the Fair Labor Standards Act, the
Equal Pay Act, the Occupational Safety and Health Act, the Consolidated Omnibus
Reconciliation Act, the Genetic Information Nondiscrimination Act, the Uniformed
Services Employment and Re-Employment Rights Act, Texas Commission on Human
Rights Act/Texas Employment Discrimination Law, Texas Disability Discrimination
Law, Texas whistleblower protection statute, Texas Minimum Wage Act, Texas wage
payment law, state and local human rights and/or discrimination laws, state and
local wage and hour laws, state and local equal pay laws, state and local leave
laws, state and local whistleblower laws, state and local unfair competition
laws, and claims alleging discrimination or harassment or aider and abettor
liability on the basis of pregnancy, age, race, color, gender (including sexual
harassment), national origin, ancestry, disability, medical condition, genetic
information, religion, sexual orientation, marital status, caregiver status,
parental status, veteran status, source of income, entitlement to benefits,
union activities, or any other status protected by local, state or federal laws,
constitutions, regulations, ordinances or executive orders; and,

 

4

--------------------------------------------------------------------------------

 

(d)based on any express or implied contract or covenant of good faith and fair
dealing, tort, common law, negligence, constitutional, statutory, whistleblower,
public policy, personal injury, invasion of privacy, defamation, emotional
distress, retaliation, detrimental reliance, or wrongful discharge theory.  

The Releasing Parties expressly understand that among the various rights and
claims being released and waived in this Agreement are those arising under the
Age Discrimination in Employment Act (“ADEA”).  This general release does not
cover rights or claims under the ADEA arising after EXECUTIVE signs this
Agreement.  

Notwithstanding anything to the contrary herein, this Agreement and Executive’s
separation from the Company shall not preclude Executive from participating in
any equity or option repurchases between the Company and its shareholders.

4.Covenant Not To Sue.  A “covenant not to sue” is a legal term which means
EXECUTIVE promises not to file a lawsuit in court.  It is different from the
Release of claims contained in Paragraph 3 above.  Besides waiving and releasing
the claims covered by Paragraph 3 above, the Releasing Parties further agree not
to sue COMPANY in any forum for any reason, including but not limited to claims,
laws or theories covered by the Release language in Paragraph 3
above.  Notwithstanding this Covenant Not To Sue, the Releasing Parties may
bring a claim against COMPANY to enforce this Agreement, to enforce legal rights
expressly unaffected by this Agreement and/or to challenge the validity of this
Agreement under the ADEA.  If the Releasing Parties sue the COMPANY in violation
of this Agreement, they shall be liable to the COMPANY for its reasonable
attorneys’ fees and other litigation costs incurred in defending against such a
suit.  Alternatively, if the Releasing Parties sue the COMPANY in violation of
this Agreement, the COMPANY can require EXECUTIVE to return all but $100 of the
money paid to him pursuant to this Agreement.  In that event, COMPANY shall be
excused from making any further payments otherwise owed to EXECUTIVE under the
terms of this Agreement.

5.Release of Unknown Claims.  For the purpose of implementing a full and
complete release, the Releasing Parties expressly acknowledges that the releases
given in this Agreement are intended to include, without limitation, claims that
the Releasing Parties did not know or suspect to exist in their favor at the
time of the effective date of this Agreement, regardless of whether the
knowledge of such claims, or the facts upon which they might be based, would
materially have affected the settlement of this matter; and that the
consideration given under the Agreement was also for the release of those claims
and contemplates the extinguishment of any such unknown claims.

6.Confidentiality.  EXECUTIVE warrants that he has not to date and shall not in
the future disclose to any person, organization, media, website, social media
site, blogger, present or former executives of COMPANY (other than COMPANY
employees involved in negotiating this Agreement), either directly or
indirectly, in any manner whatsoever, any information regarding the terms of
this Agreement, or any fact concerning its negotiation, execution or
implementation.  EXECUTIVE may make disclosures regarding this Agreement in a
form no more extensive than necessary: (a) to the attorney(s) who are advising
him in connection with this Agreement; (b) to his tax accountants, tax preparers
of financial accounts; (c) to any taxing authority as necessary for the proper
payment of taxes due, if any, on the settlement amount and (d) to his spouse or
other persons with whom EXECUTIVE may have privileged communications at
law.  EXECUTIVE shall instruct each of the individuals listed in this Paragraph
that the information must be held confidential.  EXECUTIVE may also make
disclosures regarding this Agreement if COMPANY makes disclosures regarding this
Agreement.  

EXECUTIVE acknowledges he has continuing obligations under the Employment
Agreement and other Confidentiality and Nondisclosure Agreements he signed with
the COMPANY, as modified by this Agreement, and that during his employment with
COMPANY, he had access to confidential and proprietary information of COMPANY as
further defined in the Employment Agreement, any confidentiality agreement and
in the COMPANY’s employment handbook.  EXECUTIVE understands that the COMPANY
and its subsidiaries (including but not limited to Multiband Corporation) has a
leading position in a highly technical and extremely competitive business,
achieved through years of work in research, development, engineering, marketing,
and establishing and maintaining relationships with customers, contractors,
subcontractors, manufacturers, and vendors. The COMPANY specializes in, among
other things, end-to-end network solutions including design, engineering,
deployment, maintenance and decommissioning services; network solutions to
wireless carriers, OEMs, backhaul service providers, enterprise and government
customers; and LTE deployment, DAS/in-building, small cells, carrier adds, TDM
migration, 2G/3G harvesting, field technical solutions, cell site management,
drive testing, spectrum conditioning, radio optimization, power upgrades, and
PMO support.  The COMPANY also has developed substantial favorable goodwill with
its customers, contractors, subcontractors, manufacturers, and vendors.  The
COMPANY’s future success requires that its Confidential Information and other
proprietary information be maintained and protected by all employees and others
who perform work for the COMPANY.

In order for the COMPANY reasonably to protect its interests against the
competitive use of any of the COMPANY's Confidential Information and other
proprietary information, EXECUTIVE covenants that he will not at any time after
cessation of his employment with the COMPANY, directly or indirectly
communicate, use, transmit electronically or otherwise, or disclose to any
person or entity, any information, observations, data, written materials,
records and documents or other information concerning the business or affairs of
the COMPANY or its licensees or the business or affairs of any supplier or
customer of the COMPANY

 

5

--------------------------------------------------------------------------------

 

(including without limitation, customer lists or mailing lists, the names,
addresses, e-mail addresses and telephone numbers of all subscribers and
prospective subscribers to any product or service, and any other personally
identifiable information relating to such subscribers), or any processes,
equipment or products of the COMPANY or its licensees, or employee lists,
compensation data, pricing information, customer or supplier pricing
information, vendor information, manuals and training materials, pending
projects or proposals, COMPANY financial, technical, business, and credit
information or marketing strategies, analyses and market expansion plans, all
revenue and profit analyses and projections and all commission structures and
statements, all data and tasks maintained in a Siterra database or any other
project database; all past, present or future bidding data, forecasts,
deliverables, budgets, status reports, and invoices relating to any past,
present or future customer, all implemented or planned product and service
improvements or changes, all information about the COMPANY’s network
configuration, plant or any equipment attached thereto, and any document or data
designated as confidential (all of the foregoing are hereinafter referred to as
"Confidential Information"). EXECUTIVE agrees he will not transmit
electronically or otherwise transfer Confidential Information to any site
(including, without limitation, computer tablet, laptop or desktop computer,
smartphone, cellular phone, personal digital assistant, cloud storage,
electronic storage, website or other electronic device) other than those sites
approved in writing by the COMPANY. EXECUTIVE specifically acknowledges and
agrees that he may not directly or indirectly provide any Confidential
Information to any person or entity to be used to bid on any new work, or any
Phase of new work, for any current or future customer of the COMPANY. EXECUTIVE
understands and acknowledges that Confidential Information provides the COMPANY
a competitive advantage over others who do not have the information, and that
the COMPANY would be substantially harmed if Confidential Information were
directly or indirectly disclosed or used.

It is understood, however, that these confidentiality obligations do not apply
in the event and to the extent that Confidential Information is in the public
domain other than as a result of EXECUTIVE’s act or omission or in the event
that EXECUTIVE was in possession, custody or control of such Confidential
Information prior to his employment with the COMPANY. EXECUTIVE acknowledges
that the Confidential Information is the sole property of the COMPANY, even if
EXECUTIVE helped acquire or develop that Confidential Information. EXECUTIVE
acknowledges that all confidential information, including any originals and
copies, whether in hardcopy or electronic form, shall at all times remain the
property of the COMPANY and shall not be copied, published, transmitted or
distributed.

The COMPANY reserves the right to avail itself of all legal or equitable
remedies to prevent impermissible use of Confidential Information or proprietary
information of the COMPANY or to recover damages incurred as a result of such
impermissible use.

7.Restrictive Covenants.  The Parties acknowledge that the Employment Agreement
contains Section 7.4 entitled Restrictive Covenants. In consideration of the
severance and benefits set forth in this Agreement, the Parties acknowledge and
agree that the Section 7.4 of the Employment Agreement is amended and replaced
in its entirety as follows.  

7.4  Restrictive Covenants. Employee acknowledges that in order to effectuate
the promise to hold Confidential Information in trust for the Company and in
order to protect the Company's legitimate business interests (which include but
are not limited to continuation of contracts and relationships with its
customers, its reputation, and its competitive advantage), it is necessary to
enter into the following restrictive covenants. Without the prior written
consent of the Company, Employee shall not, during his employment at the Company
and for the thirty-six (36) month period in which he receives severance after
termination of employment for any reason:

(a)Engage in or perform services for a Competing Business. “Competing Business”
is one which provides the same or substantially similar products and services as
those provided by the Company during Employee’s employment, including, but not
limited to telecom consulting, telecom field services, wireline EFI&T services,
RF engineering, integration engineering, deployment engineering, engineering
services, wireless EFI&T services, software, or circuit audits, retrofits or
software development, but shall specifically exclude any OEM telecom company or
electronic manufacturing services (contract manufacturing) company. The
geographic area for purposes of this restriction is the area(s) within the
United States and of any Company office or facility in which, from which, or in
relation to which Employee performed services for the Company;

(b)Have any indirect or direct financial interest in a Competing Business;
provided, however, that the ownership by Employee of any stock listed on any
national securities exchange of any corporation conducting a competing business
shall not be deemed a violation of this Agreement if the aggregate amount of
such stock owned by Employee does not exceed five percent (5%) of the total
outstanding stock of such corporation;

(c)Solicit business from, attempt to do business with, or do business with any
person or entity that was a customer/client of the Company during Employee’s
employment with the Company and which Employee either: (a) called on, serviced,
did business with or had contact with during his employment; or (b) became
acquainted with or received Confidential Information regarding during his
employment. This restriction applies only to business that is in the scope of

 

6

--------------------------------------------------------------------------------

 

services or products provided by the Company. The geographic area for purposes
of this restriction is the area where the customer/client is located and/or does
business; or

(d)Solicit, induce or attempt to solicit or induce, on behalf of himself or any
other person or entity, any employee of the Company to terminate their
employment with the Company and/or to accept employment elsewhere.

EXECUTIVE acknowledges that he has carefully read the above new section 7.4 and
has considered all its terms and conditions. EXECUTIVE agrees that said
restraints are necessary for the reasonable and proper protection of the COMPANY
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area. EXECUTIVE understands that a
remedy at law for any breach or threatened breach of new section 7.4 as set
forth herein would be inadequate, or will cause damage to the COMPANY in an
amount difficult to ascertain. EXECUTIVE therefore agrees that the COMPANY shall
be entitled to temporary and injunctive relief by any competent court in case of
any such breach or threatened breach, without proof of actual damages that have
been or may be caused to the COMPANY, and without bond, in addition to any other
relief to which the COMPANY may be entitled. Additionally, any period or periods
of breach of new section 7.4 shall not count toward the restricted period in new
section 7.4 but shall instead be added to the restrictive period.  

Should any provision of new section 7.4 be held by a court of competent
jurisdiction to be enforceable only if modified, the Parties agree that any such
court is expressly authorized to modify any such unenforceable provision of new
section 7.4 in lieu of severing such unenforceable provision from the Employment
Agreement and this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language or by making such other modifications as it deems warranted to carry
out the intent and agreement of the Parties as embodied herein to the maximum
extent permitted by law.

8.Breach.  In the event of either Party’s breach of any terms of this Agreement,
or any of his or its continuing obligations under the Employment Agreement, the
other Party may pursue any and all remedies allowable under state and federal
law.  Depending on the interpretation of applicable law, these remedies might
include monetary damages, equitable relief, and recoupment of the consideration
described in Paragraph 1 of this Agreement.  In the event that any party
commences an action for damages, injunctive relief, or to enforce the provisions
of this Agreement, the prevailing party in any such action shall be entitled to
an award of its reasonable attorney’s fees and all costs, including appellate
fees and costs, incurred in connection therewith as determined by the court in
any such action.  

9.Voluntary Agreement.  Executive acknowledges that Executive has had an
opportunity to review all aspects of this Agreement, the Company is advising and
has advised Executive in writing (i.e. through this Agreement) to consult with
an attorney of Executive’s own choosing at COMPANY’s cost regarding the effect
of this Agreement before Executive signs this Agreement.  EXECUTIVE acknowledges
that he consulted with Gardere Wynne Sewell LLP before signing this
Agreement.  Executive acknowledges and understands that this Agreement
specifically releases and waives all rights and claims Executive may have under
the Age Discrimination and Employment Act (“ADEA”) prior to the date on which
Executive signs this Agreement.  EXECUTIVE understands he has sixty (60) days
within which to decide whether to sign this Agreement, although he may sign this
Agreement at any time within the 60 day period.  The Parties expressly agree
that any change to the offer, whether material or immaterial, does not restart
the running of the 60 day consideration period.  If he does sign the Agreement,
he will have an additional seven (7) days after he signs it to change his mind
and revoke the Agreement, in which case a written notice of revocation must be
delivered to Jimmy “Skip” Hulett, 6400 International Parkway Suite 1000, Plano,
Texas 75093, by 5:00 P.M. on or before the seventh day following his signing of
this Agreement.  EXECUTIVE understands that the Agreement will not become
effective until after that seven-day period has passed and all assets and
equipment provided to him for the performance of his duties has been returned
prior to the extinguishment of the seven-day period.  EXECUTIVE knowingly and
voluntarily agrees to all of the terms in this Agreement and intends to be bound
legally by them.

10.Non-Admission.  The Parties expressly acknowledge that the fact and terms of
the Agreement are not an admission or concession by COMPANY of any liability or
other wrongdoing under any law.  

11.Modifications.  No modification of this Agreement shall be effective unless
it is in writing duly signed by all of the Parties hereto.

12.Severability.  The Parties agree that if any provision of this Agreement is
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, including but not limited to the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

13.Governing Law.  The validity, construction and interpretation of this
Agreement and the rights and duties of the Parties hereto shall be governed by
the laws of the state of Texas without regard to its conflict of law rules.  The
Parties agree to venue and jurisdiction in the state and federal courts located
in Texas.

 

7

--------------------------------------------------------------------------------

 

14.Return of Assets, Equipment, Materials and Information.  EXECUTIVE
acknowledges that, except for EXECUTIVE’s personal financial, compensation, tax,
employment, evaluation, and medical information, all materials and information
received or generated by him in connection with his employment with the COMPANY,
including but not limited to confidential and proprietary information set forth
in Paragraph 6, are the sole property of COMPANY.  EXECUTIVE acknowledges that,
by the close of business on the Separation Date, he has returned to COMPANY all
COMPANY property, including but not limited to confidential and proprietary
information set forth in Paragraph 6, office keys, security and credit cards,
files, product information, and computer hardware and software (EXECUTIVE
confirms he has returned or disabled the original software and all copies in his
possession) as requested by the COMPANY.  EXECUTIVE agrees to return, no later
than the close of business on the Separation Date, all COMPANY materials and
information and all copies thereof that are located or stored, electronically or
otherwise, at his home and/or another site other than COMPANY’s offices as
requested by the COMPANY.  EXECUTIVE also agrees to return no later than the
close of business on the Separation Date, all assets and equipment provided to
him for the performance of his duties as requested by the COMPANY.

15.Entire Agreement.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between the Parties with regard to
this subject matter.  Executive represents and acknowledges that in executing
this Agreement, Executive does not rely on, has not relied on, and specifically
disavows any reliance on any communications, promises, statements, inducements,
or representation(s), oral or written, by the Company or its agents except as
expressly contained in this Agreement.  The Parties further represents that they
are relying on their own judgment in entering into this Agreement.    

16.Non-Disparagement.  EXECUTIVE agrees that he will not disparage or criticize
the past or present decisions, policies or practices of COMPANY or its officers
and executives, and that he will not make disparaging statements about COMPANY,
its officers, executives, or any individual or entity with whom COMPANY has or
may have a business or personal relationship.  COMPANY agrees it will not
disparage or defame EXECUTIVE.  

17.Recommendation.  Subject to EXECUTIVE’s written approval, if EXECUTIVE
pursues employment with a third party in the future, COMPANY shall make a
positive recommendation and referral of EXECUTIVE and confirm in writing his
dates of employment, position, salary and benefits with the Company.

18.Section 409A.  For purposes of the rules under Section 409A of the Internal
Revenue Code of 1986, as amended (“the Code”), each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. It is intended that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  In addition, to the extent that any
expenses, reimbursement, fringe benefit or other, similar plan or arrangement in
which the EXECUTIVE participated during the term of the EXECUTIVE’s employment
with the COMPANY or thereafter provides for a “deferral of compensation” within
the meaning of Section 409A, then such amount shall be reimbursed in accordance
with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations, including (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year, (ii) subject to any shorter time periods
provided herein or the applicable plans or arrangements, any reimbursement or
payment of an expense under such plan or arrangement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and (iii) the right to any reimbursement or in-kind
benefit is not subject to liquidation or exchange for another
benefit.  Notwithstanding any other provision to the contrary, in no event shall
any payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.

19.Counterparts.  This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument but all
such counterparts shall constitute one agreement.  The Parties agree a facsimile
signature or PDF of an original signature sent via email shall be deemed to be
original signatures.  

[Signature Page Follows]




 

8

--------------------------------------------------------------------------------

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

 

 

JOHN A. GOODMAN

 

2/18/15

 

 

Dated:

 

 

/s/ John A. Goodman

 

 

 

 

 

 

 

GOODMAN NETWORKS, INC.  

 

2/18/15

 

 

Dated:

 

 

/s/ Ron B. Hill

 

 

 

Ron B. Hill

Chief Executive Officer and President

 

 

9